Citation Nr: 9912571	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-05 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for a generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to the veteran's service-
connected bilateral pes planus.

4.  Entitlement to service connection for a right ankle 
disorder.

5.  Entitlement to a total disability rating based upon 
individual unemployability and due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The claim of entitlement to TDIU will be addressed in the 
REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's generalized anxiety disorder is manifested 
by mild symptoms, including mild memory loss, anxiety, and 
sleep impairment; however, there is no evidence of such 
symptoms as a flattened affect or impaired judgment.

3.  The veteran's bilateral pes planus is manifested by 
swelling in the right foot, pain, and limitation of motion; 
however, there is no evidence of marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement, or severe spasm of the tendo achillis on 
manipulation not improved by orthopedic shoes or appliances.   

4.  There is competent medical evidence showing that the 
veteran's bilateral knee disorder is proximately due to his 
service-connected bilateral pes planus.

5.  There is no competent medical evidence of a nexus between 
the veteran's current right ankle disorder and service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a generalized anxiety disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9400 (1998).

2.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5276 (1998).

3.  A bilateral knee disorder was incurred as secondary to 
the veteran's service-connected bilateral pes planus.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).

4.  The claim of entitlement to service connection for a 
right ankle disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for increased evaluations

A.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).


B.  Generalized anxiety disorder

The veteran was initially granted service connection for an 
anxiety disorder in an October 1996 rating decision in light 
of an August 1996 VA examination report indicating that the 
veteran developed a generalized anxiety disorder during 
service.  A 30 percent evaluation was assigned, effective 
April 1991.  This evaluation has since remained in effect and 
is at issue in this case.

VA treatment records dated from May to September of 1997 
reflect treatment for a generalized anxiety disorder.  These 
records indicate that the veteran was taking Trazodone and 
Ativan for this disorder.  No suicidal ideation or psychotic 
features were noted, although the veteran complained of a 
"mild problem" with his memory in September 1997.  Also, an 
anxious mood was noted.

The veteran underwent a VA psychiatric examination in October 
1997.  During this examination, he reported feelings of 
nervousness, anxiety, irritability, worry, fear, and tension.  
He also described a decrease in memory and concentration, but 
he denied any history of obsessions, compulsions, phobias, 
rituals, checking behavior, flashbacks, or avoidance 
behavior.  He reported suicidal ideation in the past, but not 
currently.  Also, he indicated that he slept approximately 
four to five hours per night, with no nightmares.  Upon 
examination, the veteran was mildly anxious, with no evidence 
of depression.  He showed a full range of affect during the 
examination, and his affect was not labile or bizarre.  His 
mood was noted to be "nervous."  Additionally, he was alert 
and oriented to person, place, and time.  There were no 
unusual psychomotor gestures, activity, or behavior, and 
there was no deficit of cognition, memory, learning, or 
attention.  The veteran's thoughts were coherent and logical, 
without flight of ideas or loose associations.  There was no 
suicidal or homicidal ideation, and there was no evidence 
that the veteran was experiencing auditory or visual 
hallucinations, delusions, or paranoid or psychotic thought.  
His judgment was noted to be good.  The Axis I diagnoses were 
a generalized anxiety disorder and attention deficit 
hyperactivity disorder.  A Global Assessment of Functioning 
(GAF) score of 61 to 70 was assigned for the current time and 
the past year, and the examiner indicated that the veteran 
had not been employed since 1991.  The examiner also noted 
that the veteran had reported that his psychiatric symptoms 
had worsened since a VA examination in 1994.

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
a generalized anxiety disorder, formerly set forth in 38 
C.F.R. §§ 4.125-4.132 (1996) (redesignated as 38 C.F.R. 
§§ 4.125-4.130 (1998)).  See 61 Fed. Reg. 52695-52702 (1996).  
As the veteran's current claim was received subsequent to 
November 7, 1996, his generalized anxiety disorder is for 
evaluation only under 38 C.F.R. § 4.130, Diagnostic Code 9400 
(1998).

Under the revised criteria of Diagnostic Code 9400, a 30 
percent evaluation is warranted for a generalized anxiety 
disorder productive of occupational and social impairment, 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent disability 
evaluation encompasses a generalized anxiety disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships. 

The Board has reviewed the recent evidence of record in this 
case and finds that there is no basis for an evaluation in 
excess of 30 percent for the veteran's generalized anxiety 
disorder.  Clearly, this disability is productive of such 
symptomatology as mild memory loss, anxiety, and sleep 
impairment.  However, these symptoms are fully contemplated 
in the criteria for a 30 percent evaluation under Diagnostic 
Code 9400.  Moreover, the symptoms that constitute the 
criteria for a 50 percent evaluation are not evident in this 
case; in fact, several of those symptoms, including a 
flattened affect and impairment of judgment, were 
specifically noted not to be present by the veteran's October 
1997 examiner.  

With regard to the veteran's occupational and social 
impairment as a result of his generalized anxiety disorder, 
the Board observes that the October 1997 VA examiner assigned 
a GAF score of 61 to 70.  Under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) a GAF score of 61 to 70 signifies some 
mild symptoms (e.g., a depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but with the individual generally functioning 
pretty well, with some meaningful interpersonal 
relationships.  The Board thus finds that this GAF score is 
consistent with the assigned 30 percent evaluation.

The Board notes that the veteran has also been diagnosed with 
attention deficit hyperactivity disorder and that the October 
1997 VA examiner did not distinguish any symptomatology 
resulting from that disorder from the symptomatology 
resulting from the veteran's generalized anxiety disorder.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it 
is not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  However, even attributing all of the 
veteran's current psychiatric symptoms to his generalized 
anxiety disorder, the Board concludes that the criteria for 
an evaluation in excess of 30 percent for this disorder have 
not been met.  Therefore, the preponderance of the evidence 
is against the veteran's claim for this benefit.

C.  Bilateral pes planus

The RO initially granted service connection for bilateral pes 
planus in a December 1996 rating decision in light of an in-
service separation examination showing pes planus and the 
fact that there was no in-service entrance examination of 
record.  A 30 percent evaluation was assigned, effective 
October 1994.  This evaluation has since remained in effect 
and is at issue in this case.

During his September 1997 VA general medical examination, the 
veteran complained of worsening pain in both feet, right 
greater than left, and swelling in the right foot.  Upon 
examination, the veteran's gait was noted to be abnormal, 
with the veteran taking small steps and favoring his right 
leg and foot.  The right foot was swollen and deformed on the 
dorsal aspect, and there was a ganglion cyst palpable at the 
head of the fifth metatarsal at the tarsal/metatarsal joint.  
The bone could be palpated protruding on the medial aspect of 
the right foot.  On the right, the veteran had dorsiflexion 
to zero degrees and plantar flexion to 35 degrees.  On the 
left, there was dorsiflexion to 15 degrees and plantar 
flexion to 40 degrees.  The pertinent diagnoses were 
bilateral pes planus, severe degenerative arthritis of the 
right foot, and a ganglion cyst of the head of the right 
fifth metatarsal.

The veteran also underwent a VA orthopedic examination in 
February 1998.  This examination revealed that the veteran 
wore corrective shoes with inserts for his arches on both 
feet.  Upon examination, left dorsiflexion to 15 degrees and 
plantar flexion to 25 degrees were noted.  The veteran's gait 
was abnormal in that he tended to favor the right side and 
took small steps.  The pertinent diagnosis was bilateral pes 
planus.

The RO has evaluated the veteran's bilateral pes planus at 
the 30 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (1998).  Under this section, a 30 percent evaluation is 
warranted for severe bilateral pes planus, with objective 
evidence of marked deformity (e.g., pronation, abduction), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral pes 
planus, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation not 
improved by orthopedic shoes or appliances.

In this case, the Board has considered all of the recent 
evidence of record but finds no basis for an evaluation in 
excess of 30 percent for the veteran's bilateral pes planus.  
The Board acknowledges that the veteran's bilateral pes 
planus is productive of swelling in the right foot, pain, and 
limitation of motion.  The Board has also noted that the 
veteran has a ganglion cyst at the head of the fifth 
metatarsal of the right foot and wears corrective shoes.  
However, all of this symptomatology is contemplated in the 
criteria for a 30 percent evaluation.  There is no evidence 
of marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement, or severe 
spasm of the tendo achillis on manipulation not improved by 
orthopedic shoes or appliances.  The Board also finds that 
any painful motion or functional loss resulting from the 
veteran's bilateral pes planus is fully contemplated by the 
assigned 30 percent evaluation.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996); see also 38 C.F.R. §§ 4.40, 4.45 
(1998).  

Overall, the Board concludes that the recent medical evidence 
reflects that the criteria for an evaluation in excess of 30 
percent for bilateral pes planus have not been met.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for this benefit.

D.  Conclusion

In regard to both of the veteran's claims for increased 
evaluations, the Board has considered the doctrine of 
reasonable doubt, as set forth in 38 U.S.C.A. § 5107(b) (West 
1991).  However, as the preponderance of the evidence is 
against the veteran's claims, this doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board has based its decision on the claims for increased 
evaluations upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.  The veteran has submitted 
no evidence showing that his service-connected generalized 
anxiety disorder and bilateral pes planus have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1998).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of well-grounded claims, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claims, and the claims must fail.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

B.  Bilateral knee disorder

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a bilateral knee disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the veteran is found to have presented 
a  claim which is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim and that no further assistance to him is 
required in order to comply with the VA's duty to assist him 
with the development of facts pertinent to his claim, as 
mandated by 38 U.S.C.A. § 5107(a).

In this case, the Board observes that there is no evidence of 
any knee problems in service, and there is also no evidence 
of arthritis of either knee within one year following 
service.  In fact, the veteran's first complaints regarding 
the knees are noted in a May 1984 VA treatment record.

However, there is evidence showing a relationship between the 
veteran's current bilateral knee disorder and his service-
connected bilateral pes planus.  The veteran's September 1997 
VA general medical examination report contains a diagnosis of 
early degenerative joint disease of the knees, secondary to 
chronic gait changes from pes planus.  His February 1998 VA 
orthopedic examination revealed some popping and bony 
crepitance of the knees, worse on the left, and some slight 
pain with range of motion of both knees, and the examiner 
indicated that early degenerative joint disease of the knees 
was at least as likely as not caused by pes planus.  The 
examiner did indicate that, if x-rays were negative, the 
veteran might have early degenerative disease in the knees 
secondary to bony crepitance and stiffness.  X-rays revealed 
a few small calcifications, likely representing secondary 
ossicles, and the examiner indicated that he could not 
completely exclude the possibility of loose bodies within the 
joint spaces.

In this case, there is some question as to whether the 
veteran, in fact, has arthritis of both knees.  However, the 
findings from the February 1998 VA examination clearly 
indicate that he has a bilateral knee disorder, as there is 
evidence of popping, bony crepitance, and pain with motion.  
Moreover, both of the veteran's examiners have suggested a 
causal connection between a bilateral knee disorder and the 
veteran's service-connected bilateral pes planus.  As such, 
and resolving all reasonable doubt in the veteran's favor, 
the Board concludes that his bilateral knee disorder is 
proximately due to his service-connected bilateral pes 
planus.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.310 (1998).  Accordingly, service connection is warranted 
for a bilateral knee disorder.  

C.  Right ankle disorder

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, any right ankle 
problems.  The first competent medical evidence of a right 
ankle disorder is a January 1990 VA x-ray report, which 
indicates the presence of degenerative osteoarthritis in the 
right foot, although the right ankle joint was unremarkable.  
An unidentified August 1980 treatment record indicates a 
history of a sprain of the right ankle, and a possible 
ganglion cyst was diagnosed.  The report of the veteran's 
February 1998 VA examination contains a notation of a history 
of a right ankle sprain during service, but the examiner did 
not comment as to whether any current right ankle disorder 
was related to such an injury.

In this case, while there is evidence of a current right 
ankle disorder, there is no competent medical evidence 
suggesting a nexus between such a disorder and service.  
There is also no evidence of arthritis of the right ankle 
within one year following service.  Indeed, the only evidence 
of record suggesting a link between a current right ankle 
disorder and service is the veteran's lay opinion.  However, 
the Board would point out that the veteran has not been shown 
to possess the medical expertise necessary to establish a 
nexus between a currently diagnosed disorder and service.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Therefore, the 
veteran's lay contentions, alone, do not provide a sufficient 
basis upon which to find this claim to be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. at 93.  See also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner and unenhanced by 
any additional medical commentary by that examiner does not 
constitute competent medical evidence).

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a right ankle disorder is well grounded.  In 
the absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

In this case, the Board observes that the RO denied the 
veteran's claim for service connection for a right ankle 
disorder as not well grounded in the appealed March 1998 
rating decision; as such, the Board and the RO have denied 
this claim on the same basis.  Furthermore, the Board is not 
aware of the existence of additional relevant evidence that 
could serve to make the veteran's claim well grounded.  As 
such, there is no further duty on the part of the VA under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence required to complete his application for service 
connection for the claimed disability.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
generalized anxiety disorder is denied.

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus is denied.

Entitlement to service connection for a bilateral knee 
disorder is granted.

A well-grounded claim not having been submitted, entitlement 
to service connection for a right ankle disorder is denied.


REMAND

As noted above, the Board has granted service connection for 
a bilateral knee disorder in this decision.  As such, the RO 
has not yet had an opportunity to assign disability 
evaluations for the veteran's right and left knee disorders.  
The assignment of disability evaluations for the veteran's 
right and left knee disorders could have a significant impact 
on his claim of entitlement to TDIU.  In this regard, the 
Board observes that the Court has held that if a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and must be decided together.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim of entitlement to TDIU, this case is REMANDED 
to the RO for the following action:

After completing any further development 
deemed necessary, the RO should review 
the evidence, assign disability 
evaluations for the veteran's service-
connected right and left knee disorders, 
and readjudicate the veteran's claim of 
entitlement to TDIU.  If the 
determination of the claim of entitlement 
to TDIU remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
appropriate opportunity to respond before 
the case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required of 
the veteran until he is so informed by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

